           Case 1:19-cv-08770-PGG Document 38
                                           37 Filed 07/20/20
                                                    07/17/20 Page 1 of 2




JAMES E. JOHNSON                     THE CITY OF NEW YORK                       MARIA FERNANDA DECASTRO
Corporation Counsel                                                                             Senior Counsel
                                 LAW DEPARTMENT                                          phone: (212) 356-2658
                                                                                           fax: (212) 356-3509
                                       100 CHURCH STREET                                 mdecastr@law.nyc.gov
                                       NEW YORK, N.Y. 10007
                                                                               MEMO ENDORSED
                                                              July 17, 2020    The conference is adjourned to
                                                                               August 13, 2020 at 11:15 a.m.
VIA ECF
Honorable Paul G. Gardephe
United States Magistrate Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                July 20, 2020
                 Re:   Shannon Mont and Dionesy Vargas v. City of New York, et al.
                       19 Civ. 8770 (PGG)(SN)
Your Honor:

               I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
the City of New York, representing defendants City of New York, Detective Michael Dye,
Lieutenant Thomas Fabrizi, Detective Shannon Myers, Sergeant James Gerrity, and Officer Jean
Francisco in the above-referenced matter. The parties write respectfully to request a two week
adjournment of the initial conference in this matter, which is presently scheduled for July 23,
2020. This is the second request for an adjournment of the Initial Conference.

                By way of background, plaintiffs allege, inter alia, that they were subject to false
arrest by members of the New York City Police Department on June 12, 2017. The parties have
been negotiating a settlement in this matter with the assigned mediator, John Wilkinson since last
week. While the parties have not yet reached an agreement, they are hopeful that continued
settlement discussions can result in a settlement of this matter. The parties believe that two
weeks should be sufficient to determine if this matter can be settled before entering into
discovery. Accordingly, since an initial conference may not be necessary if the parties settle this
matter in the next two week, the parties respectfully request a two week adjournment of the
initial conference.
       Case 1:19-cv-08770-PGG Document 38
                                       37 Filed 07/20/20
                                                07/17/20 Page 2 of 2




            The undersigned thanks the Court for its attention to this matter.

                                                  Respectfully submitted,

                                                  Maria Fernanda DeCastro /s/
                                                  Senior Counsel
                                                  Special Federal Litigation Division

cc:   Rose Minna Weber, Esq. (By ECF)
      Rose M. Weber Law Office
      Attorney for Plaintiff
      30 Vesey Street, Suite 1801
      New York, New York 10007




                                            -2-
